Citation Nr: 0731157	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating from an original grant 
of service connection for post traumatic stress disorder 
(PTSD), rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.   

The issue of increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran does not presently suffer from a hearing 
loss.

3.  Tinnitus was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by military service, nor may a sensorineural 
hearing loss be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  Tinnitus was not incurred or aggravated by active 
military service, nor may a sensorineural hearing loss be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in October 2003.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.   

Factual Background

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to hearing loss 
and/or tinnitus.  The veteran's separation physical 
examination report is not available.  He was separated from 
service on July 17, 1967 and a VA medical examination was 
performed about 2 months later, in September 1967.  No 
hearing loss was identified during the examination.  A VA 
examination of January 1968 reported the veteran's ears as 
normal and no hearing loss was noted.  

In connection with the current claims, the veteran was 
afforded a VA examination in October 2003.  The veteran 
asserted that he sustained hearing loss and tinnitus because 
of his military service as a machine gunner as well as 
exposure to artillery fire.  He reported constant ringing for 
three to four years prior to the examination.  Since his 
military service, he had a 33 year career with the fire 
department, which included occupational noise exposure.  The 
objective results of the examination revealed pure tone 
thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
15
15
15
20
20
18
LEFT
10
10
10
15
25
15

Speech audiometry testing revealed speech recognition ability 
of 94 percent bilaterally.  Tinnitus was also diagnosed.  The 
examiner concluded that the veteran exhibited hearing that 
was normal and that since tinnitus was reported only three to 
four years earlier, it was less likely that the disorder was 
related to service.  

A medical consultant for the veteran's representative 
provided a report dated in December 2004.  He noted that 
hearing was normal except for "high-pitched" hearing loss 
and tinnitus.  The examiner did not define "high-pitched.  
The conclusion was that the veteran's medical records show 
service connection for high pitched hearing loss and 
tinnitus.  

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and sensorineural hearing loss, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability for which service connection may be awarded 
consistent with 38 C.F.R. § 3.385, since the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater; and 
speech recognition scores are not less than 94.

In the present case, the veteran has not been diagnosed with 
a sensorineural hearing loss; in fact, his hearing was 
considered to be normal, bilaterally, in October 2003.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
The October 2003 VA examination is regarded as more probative 
because the December 2004 private report is internally 
inconsistent.  It acknowledges that hearing was found to be 
normal; yet it concludes that that veteran has "high-
pitched" hearing loss related to service.  The private 
report's conclusion that tinnitus is related to service is 
also unsupported by rationale and ignores post service 
occupational noise exposure; whereas, the October VA 
examination offers rationale for its conclusion that tinnitus 
is not related to service.  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

Service connection for PTSD, evaluated as 30 percent 
disabling, effective from July 14, 2004, was awarded pursuant 
to a December 2003 rating.  

The veteran had been afforded a VA examination in October 
2003.  The examiner reported that his symptoms were mild to 
moderate.  He was a New York fireman and experienced survival 
guilt related to the fact that so many of his fellow firemen 
were killed while he was on vacation on September 11, 2001.  
He denied suicidal or homicidal ideation and exhibited no 
inappropriate behavior.  There was some evidence of impaired 
impulse control.  Sleep was sometimes poor, with occasional 
combat nightmares, but he generally didn't have many sleep 
complaints. Global Assessment of Functioning (GAF) was 
reported as 65.  The examiner noted that the veteran was able 
to develop and maintain meaningful relationships.

A May 2004 letter from a VA physician reported increased 
nightmares related to combat as well as to the September 11 
attack.  An October 2004 questionnaire completed by that VA 
physician for the veteran's representative reported the 
veteran with a GAF of 45 and that the score for the previous 
year had been 50.  He reported the veteran with suicidal 
ideation and that the veteran was unable to maintain 
effective relationships.  

In light of the conflicting VA reports and because it has 
been more than three years since the veteran was afforded a 
VA examination, the Board is of the opinion that a current VA 
psychiatric examination is warranted.   

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for PTSD since April 
2005.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of the PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist conducting 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to his service connected 
PTSD and which, if any, are attributable 
to nonservice-connected psychiatric 
disorders.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if the nonservice-connected 
psychiatric disorders were included in 
the assessment.

The examiner's attention is invited to 
the October 2003 VA examination and to 
the October 2004 questionnaire and to 
reconcile the findings to the extent 
possible.  The examiner is also requested 
to indicate which of the following (a), 
(b), (c) or (d) best describes the 
veteran's mental impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

Adequate reasons and bases should be 
provided to support the opinion provided. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


